Birdsong, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, Martin v. Schindley, 264 Ga. 142 (442 SE2d 239), the decision in Martin v. Schindley, 210 Ga. App. *599270 (435 SE2d 716), is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. The case is remanded to the trial court for proceedings not inconsistent herewith.
Decided June 22, 1994.
William I. Sykes, Jr., Susan D. Brown, for appellant.
Dodd & Kinsey, Jack E. Dodd, James B. Kinsey, for appellee.

Judgment vacated and remanded with direction.


Pope, C. J., and Andrews, J., concur.